                    Case 1:21-cv-00592-LM Document 1 Filed 07/08/21 Page 1 of 11




                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW HAMPSHIRE


                                                       )

GREGG RITZ                                             )
                                                       )
&
                                                       )
WILD COMMUNICATIONS, LLC
                                                       )
      Plaintiff,
                                                       )     Civil Action No.:
v.
                                                       )
                                                       )
Derek Leininger,
       Defendant,                                      )




                             COMPLAINT AND DEMAND FOR JURY TRIAL


               NOW COMES Gregg Ritz and Wild Communications, LLC, by and through their

      Attorneys, Hoefle, Phoenix, Gormley & Roberts, PLLC, and complains against Derek Leininger

      as follows:

                                                  PARTIES

               1.      Gregg Ritz is an individual residing at 10 Linwood Lane, Stratham NH 03885.

               2.      Wild Communications, LLC (“WC”) is a Delaware limited liability company with

      a place of business at 2 College Road, #202, Stratham NH 03885.

               3.      Derek Leininger is an individual residing at 2100 N 1st Street, Seward, Nebraska,

      68434.
            Case 1:21-cv-00592-LM Document 1 Filed 07/08/21 Page 2 of 11




                                    JURISDICTION / VENUE

1. Jurisdiction is vested in this Court pursuant to 28 U.S.C. §1332 There exists complete

     diversity of citizenship between the parties and plaintiff and plaintiff’s claim exceeds

     $75,000, exclusive of interest and costs. This Court may also exercise supplemental

     jurisdiction over these claims pursuant to 28 U.S.C. §1367 as they are sufficiently related to

     the original claims in this action to form part of the same case or controversy.

2.   Venue is appropriate in this district due the parties’ contractual agreement as to same and

     because the impacts of defendant’s conduct primarily occurred in New Hampshire.

                                       BACKGROUND/FACTS

3. Ritz is the principal of WC and both are nationally recognized figures in the outdoor

     marketing and media sector, primarily relating to hunting. Ritz is a so-called “celebrity

     hunter” and, through WC, hosts and creates content for a variety of hunting shows, among

     other services.

4. Like most aired media, Ritz and WC are heavily dependent upon industry sponsors to

     underwrite their productions and related activities.

5. Conversely, sponsors insist upon associating with personalities who promote their brand by,

     inter alia, maintaining polished reputations for excellence in their sport as well observance of

     generally recognized ethical conduct.

6. Among WC’s primary sponsors were American Outdoor Brands (“AOB”), Yeti, Thompson

     Center Arms; Midway, USA; Shadowhunter Blinds; Garmin, and Black Eagle Archery (“the

     Sponsors”)

                                                  2
          Case 1:21-cv-00592-LM Document 1 Filed 07/08/21 Page 3 of 11




7. In September 2019, WC contracted with defendant Leininger pursuant to a written

   employment agreement, by which Leininger agreed to work with WC’s sponsors, to assist in

   marketing (video/photography) and in the creation of content for sale.

8. Leininger was advanced $10,000 for the purchase of video//photography equipment with the

   stipulation that, if he left WC within two years of the agreement, he would reimburse $5,000

   to WC.

9. Also, among his duties was “Farm Management”, i.e. managing Ritz’s farms and leases for

   upcoming hunts, setting [tree] stands and cameras to film hunts, preparing for the hunting

   season, and locating and patterning deer movements.

10. In conjunction with the employment agreement, Leininger executed a “Confidentiality, Non-

   Competition, And Assignment of Inventions Agreement” (“Agreement”).

11. The Agreement provides that the parties “irrevocably submit to the exclusive jurisdiction of

   the federal and state courts located in New Hampshire for the purposes of any action or

   proceeding arising out of or relating to [the] Agreement. (Agreement, para. 14).

12. The Agreement prohibits Leininger from competing with WC for six-months post separation,

   expressly barring product endorsements or attempting to sell any service or product the same

   or similar to those of WC.

13. It also prohibited Leininger for defaming or disparaging WC’s reputation, practices or

   conduct of the company or its members. (Agreement, para. 7).




                                                3
          Case 1:21-cv-00592-LM Document 1 Filed 07/08/21 Page 4 of 11




14. Among Ritz’ undertakings was the creation of “Hunt Masters” television show, the

   production company for which was Cold Collaborative and for which Leininger

   served as a production assistant.

15. WC’s arrangement with Cold Collaborative provided that it would pay Leininger’s

   compensation.

16. In early 2020, it was learned that Leininger was double billing, i.e., receiving compensation

   for his work from WC and then separately billing Cold Collaborative for the same efforts.

17. Leininger filmed Ritz harvest a buck on January 1st in Illinois and thereafter told Ritz that he

   had information that indicated a good chance of killing a mature eight-point buck on property

   leased by Ritz in Missouri.

18. At Leininger’s prompting, Ritz and Leininger drove to Missouri together the following day,

   during which Leininger told him where on the property they would be hunting and how they

   enter onto the property.

19. Leininger was completely responsible for the location of the hunt.

20. That same day Ritz in fact shot a deer with sufficient light for Leininger to film the recovery

   of the carcass and take pictures of same. The deer was legally tagged on the spot using the

   Missouri Fish and Game application. (Telecheck ID #R600573109).

21. Upon beginning field dressing, Ritz noticed a foul odor, potentially indicating that the deer

   was diseased. Due to the time of day, he finished the preliminary dressing, marked the

   location and, to ensure that the carcass was appropriately dealt with, chose to stay locally so

   that he could return in the morning instead of returning home.



                                                 4
          Case 1:21-cv-00592-LM Document 1 Filed 07/08/21 Page 5 of 11




22. The next morning, January 3rd, Leininger and Ritz returned to the property to inspect the

   deer, after which they agreed that it was obviously spoiled and not suitable for human

   consumption, and therefore took it into the woods for consumption in the wild.

23. Ritz saw nothing indicating any issue with the hunt, and Leininger never expressed any

   issues with the hunt that day or during the parties’ ride back to Illinois.

24. Cold Collaborative’s procedure required that videographers, including Leininger, transfer

   their footage each day to a master hard drive, which is sent to Cold Collaborative’s home

   office in Austin, TX at the end of each trip. The videographer’s card is wiped clean and

   formatted for the next day’s shoot.

25. Unbeknownst to Ritz, instead of forwarding his footage at the end of the day on January 2nd,

   Leininger chose to duplicate the footage prior to forwarding it to Cold Collaborative.

26. On or about February 13, 2020, Ritz was contacted by a Missouri Fish and Game officer,

   advising him that he had been reported for hunting on a baited field on January 2nd. That is, it

   was alleged that he used feed to unnaturally draw deer to a predetermined spot thereby

   increasing the odds of drawing a deer and decreasing the challenge in taking same.

27. Harvesting game on a baited field is both illegal and grossly unethical.

28. Having not been in Missouri for several weeks prior to January 2, 2020, Ritz was not advised

   about the spread of feed in the hunt area, which was outside of the area where there known

   feed stations and where hunting was therefore prohibited, relying upon Leininger’s advice

   and direction.




                                                 5
          Case 1:21-cv-00592-LM Document 1 Filed 07/08/21 Page 6 of 11




29. Upon information and belief, the basis of which is Leininger’s duplication of the Missouri

   hunt footage and Leininger’s extensive communications with Missouri Fish and Game

   agency thereafter, Leininger created the hunt as a method of entrapping Ritz and then

   promptly posted copies of Ritz’s Missouri citations on social media in a manner intended to

   disparage him.

30. Given his standing in the hunting community, the allegations of blatantly unethical behavior

   by Ritz spread quickly and the Sponsors promptly cancelled their sponsorship of Hunt

   Masters. Ritz has been rendered a pariah in the hunting community with devastating

   personal and financial consequences.

31. Ritz challenged the Missouri charges and due to, among other things, Leininger’s repeated

   refusal to comply a court-ordered subpoenas for production of documents, and his refusal to

   testify under oath about the allegations, the charges were dismissed.

32. Moreover, in the interim between the charges and the dismissal, in violation of the

   Agreement, Leininger has engaged in directly competitive behavior, for example, by working

   for Heartland Bowhunter, endorsing products on social media and creating content for AOB,

   presumably utilizing the video and photography equipment purchased with WC’s $10,000

   advance to him.

33. As a direct and proximate result of Leininger’s actions and failures to act, WC lost $400,000

   in sponsorships in 2020, and continuing.

34. Additionally, WC had three new television shows in the process of closing $1,500,000 in

   annual sponsorship revenue, but each prospective sponsor declined to work with WC due to

   the allegations.


                                                6
          Case 1:21-cv-00592-LM Document 1 Filed 07/08/21 Page 7 of 11




                                      COUNT I:           FRAUD

35. The foregoing paragraphs are incorporated as though fully restated herein.

36. In inducing Ritz to go to Missouri upon representations as to the presence of game, and by

   further directing him to a particular location on the property knowing that feed had been

   spread thereon rendering any hunting illegal, Leininger made false representations, knowing

   they were false, or he was consciously indifferent to the truth of his allegations.




37. Given Leininger’s role within WC and his relationship with Ritz, it was reasonable for Ritz

   to rely upon Leininger’s advice and directions.



38. Leininger undertook the filming and publication of Ritz’ unwitting illegal hunt in an effort to

   discredit him.

39. As a direct and proximate result of Leininger actions, the plaintiffs have suffered significant

   economic loss and their prospects of reversing the perception of them resulting from

   Leininger’s fraudulent activities continue to impede their ability to sustain and/or grow their

   business.

                                 COUNT II:       DEFAMATION

40. The preceding paragraphs are incorporated as though fully set forth herein.

41. Leininger knew that he had created the scenario whereby Ritz was unwittingly caused to hunt

   on a baited field, rendering false the allegations against Ritz.




                                                 7
          Case 1:21-cv-00592-LM Document 1 Filed 07/08/21 Page 8 of 11




42. Moreover, Leininger knew or should have known that such conduct would be catastrophic to

   Ritz’s personal and professional reputation.

43. Despite knowledge of the manufacture of false allegations, Leininger undertook to publish

   them to a third parties, including the Missouri Fish & Game Department and, after prompting

   the issuance of false charges, further published those facts on the internet in a manner

   intended to effect Ritz’s and, therefore, WC’s reputation.

44. As a direct and proximate result of Leininger’s actions, plaintiffs have been damaged in the

   loss of existing endorsements as well as the likelihood of future endorsements.

                                  COUNT III: NEGLIGENCE

45. The foregoing paragraphs are incorporated as though fully restated herein.

46. In promoting and locating a deer hunt for Ritz, and understanding the value of plaintiffs’

   reputational capital within the hunting community, Leininger had an obligation to ensure

   that, in acting upon his directions, the plaintiffs would not be put in legal jeopardy.

47. Nonetheless, and despite that obligation, Leininger, whose duties included farm management,

   directed Ritz to a baited field, recording what he knew or should have known was a baited

   field, putting Ritz in legal jeopardy.

48. As a direct and proximate result of Leininger’s failure to advise Ritz of the actual state of the

   property being hunted, Ritz was ticketed for violation of legal and ethical hunting

   restrictions, suffering severe personal and professional losses as a result.




                                                  8
          Case 1:21-cv-00592-LM Document 1 Filed 07/08/21 Page 9 of 11




                           COUNT IV: BREACH OF CONTRACT

49. The foregoing paragraphs are incorporated as though fully restated herein.

50. Pursuant to the Agreement, Leininger was prohibited from disclosing WC’s proprietary

   information, from engaging in competitive activities and from disparaging WC and/or Ritz.

51. In direct violation of those undertakings, Leininger undertook to disparage plaintiffs’

   reputations, allowing him to compete directly with WC, using its proprietary information and

   equipment to poach its clients.

52. Leininger also failed to reimburse WC the $5,000 owing for video/photo equipment due to

   his early separation from the company.

53. Leininger also double billed, both collecting a salary/expenses from WC while also billing its

   production partner, Cold Collaborative, for duplicate costs.

                      COUNT V:           INTENTIONAL CONCEALMENT

54. The preceding paragraphs are incorporated as though fully restated herein.

55. As a farm manager, Leininger represented that he had sufficient information about the

   Missouri property so as to recommend that it could be fruitful for Ritz hunt it.

56. Leininger knew that Ritz had no knowledge as to the current feeding stations on the farm and

   would rely on him to assure that the hunt was legally conducted.

57. Given his role and knowledge, Leininger knew or should have known where feed was being

   spread on the property and should have ensured that Ritz was aware of same so that pains

   could be taken to ensure a legal and ethical hunt.



                                                 9
          Case 1:21-cv-00592-LM Document 1 Filed 07/08/21 Page 10 of 11




58. In fact, Leininger revealed to Missouri Fish and Game officials that he had information from

   cellular cameras demonstrating that, three days prior to the hunt, he knew deer were actually

   feeding in the area to which he directed Ritz for the hunt, without advising Ritz of same.

59. Leininger undertook to direct Ritz onto the property from a particular perspective to a

   particular location despite being aware of the risks of hunting in that area and without

   disclosing same to Ritz.

60. As a direct result of Leininger’s concealment, Ritz reasonably believed that he was hunting

   in a legal manner but, in shooting a deer in the process, was subjected to legal process

   resulting in significant personal and professional losses.

        COUNT VI:          INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

61. The preceding paragraphs are incorporated as though fully restated herein.

62. Leininger, with the knowledge that a field was baited, induced Ritz to hunt thereon, while

   filming the hung.

63. Leininger knew or should have known that, in the event that Ritz took a deer under those

   circumstances, he would be subject to criminal and, more importantly, reputational jeopardy.

64. Leininger videotaped and/or photographed evidence of the hunt.

65. Leininger, either directly or through a third party, then reported Ritz to the Missouri Fish and

   Game Department, knowing that Ritz was innocent, but would cited for hunting violations.

66. Leininger was aware that those violations would have a catastrophic impact on Ritz’s

   business and on him personally and those results ensued.




                                                 10
          Case 1:21-cv-00592-LM Document 1 Filed 07/08/21 Page 11 of 11




                                   REQUEST FOR JURY TRIAL

67. Plaintiffs request a jury trial on all issues so triable.




                                         Respectfully submitted,

                                         GREGG RITZ & WILD COMMUNICATIONS, LLC
                                         By and through their attorneys
                                         HOEFLE, PHOENIX,
                                         GORMLEY & ROBERTS, PLLC


Dated: July 8, 2021                      /s/Lawrence B. Gormley
                                         Lawrence B. Gormley, Esquire, NH Bar #9999
                                         127 Parrott Ave., P.O. Box 4480
                                         Portsmouth, NH 03802-4480
                                         (603) 436-0666
                                         lgormley@hpgrlaw.com




                                                    11
